Citation Nr: 0312425	
Decision Date: 06/10/03    Archive Date: 06/16/03

DOCKET NO.  96-23 344A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for hepatitis C.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of eye injury.

4.  Entitlement to a rating in excess of 10 percent for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to April 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions in March 1996 
and June 1998 by the St. Petersburg, Florida, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

In January 2000 the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  In January 2001 the 
Board, among other things, remanded the case to the RO for 
additional development.

The Board notes that in August 2000 the veteran raised a 
claim for entitlement to service connection for severe 
depression and that in February 2001 the RO requested he 
submit additional information in support of his claim.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a claim based on the 
diagnosis of a new mental disorder constitutes a new claim 
for the purpose of a jurisdictional requirement when the new 
disorder has not been diagnosed and considered at the time of 
the prior notice of disagreement.  See Ephraim v. Brown, 82 
F.3d 399, 402 (Fed. Cir. 1996).  As the specific claim of 
entitlement to service connection for severe depression has 
not been adjudicated or developed for appellate review, the 
matter is referred to the RO for appropriate action.

The issues of entitlement to service connection for residuals 
of eye injury, PTSD, and hepatitis C are addressed in a 
remand which follows this decision.


FINDINGS OF FACT

1.  In December 1970 the RO denied service connection for 
residuals of eye injury; the veteran was notified of, and did 
not timely appeal, that decision.  

2.  Evidence added to the record since the December 1970 
determination includes new evidence which bears directly and 
substantially upon the specific matter under consideration 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  

3.  The veteran was uncooperative on VA audiology 
examinations in October 1995, May 2002, and November 2002; 
his hearing acuity is not shown to be worse than comparable 
to Level V in one ear, Level IV in the other.

4.  The veteran's service-connected bilateral hearing loss is 
not productive of marked interference with employment, nor 
has it necessitated frequent periods of hospitalization so as 
to render impractical the application of the regular rating 
schedule standards.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for residuals of 
eye injury may be reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (effective prior to August 29, 2001). 

2.  A rating in excess of 10 percent for bilateral hearing 
loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.85, 4.87, Code 6100 (effective 
before and after June 10, 1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant recent change in VA law.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have also been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.

The Board finds that the applicable mandates of the VCAA and 
implementing regulations are met with respect to the issues 
addressed herein.  The veteran was notified of the VCAA 
provisions by correspondence dated in April 2002.  The claims 
and the new VCAA regulations were addressed in a 
November 2002 supplemental statement of the case.  The RO has 
advised the veteran of the evidence necessary to substantiate 
his claims by various documents during the course of this 
appeal.  These documents adequately notified the veteran of 
the evidence necessary to substantiate the matter on appeal 
and of the action to be taken by VA.  As the veteran has been 
kept apprised of what he must show to prevail in his claim, 
what information and evidence he is responsible for, and what 
evidence VA must secure, there is no further duty to notify.  
See generally, Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In claims for disability compensation the VCAA requires VA 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  The veteran underwent VA 
compensation examinations pertinent to his claim for a higher 
rating for bilateral hearing loss in October 1995, May 2002, 
and November 2002.  Although the veteran attended these 
examinations, the reports indicate he exhibited 
psuedohypacusic behavior and, in essence, that the reported 
audiometric evaluation findings were unreliable for VA rating 
purposes.  Records also show the veteran was extremely 
uncooperative upon examination.  Therefore, the Board finds 
the RO properly discontinued providing assistance as to this 
matter because there is no reasonable possibility that that 
further assistance would substantiate the veteran's claim.  
See 38 C.F.R. § 3.159(d).

In the circumstances of this case, any additional development 
or notification would serve no useful purpose.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  The duty to assist and duty 
to notify provisions of the VCAA have been fulfilled.  

New and Material Evidence Claim

Initially, it is significant to note that the duty to assist 
provisions of the VCAA do not apply until a previously denied 
claim has been reopened.  38 U.S.C.A. § 5103A(f).  
Regulations implementing the VCAA also include a new 
definition of new and material evidence; however, that 
provision applies only to claims to reopen filed on or after 
August 29, 2001.  Hence, it does not apply in the instant 
case.  As noted above, the veteran and his representative 
were notified of the revised duties to assist and notify by 
correspondence dated in April 2002.  The Board finds that the 
duty to notify provisions of the VCAA are fulfilled.  No 
additional assistance or notification is required. 

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  
38 C.F.R. § 3.156(a).  [As was noted, an amended version of 
38 C.F.R. § 3.156(a) is effective only for claims filed on or 
after August 29, 2001.  Hence, it does not apply in the 
instant case.]

In a December 1970 rating decision VA denied service 
connection for residuals of eye injury.  The veteran was 
notified by correspondence dated December 31, 1970.  He did 
not appeal that determination and it has become final.  
38 U.S.C.A. § 7105(d); 38 C.F.R. § 3.104.  
The evidence of record in December 1970 included service 
medical records dated in July 1969, showing the veteran 
complained of blurred left eye vision.  The examiner noted 
there was no evident pathology on fundoscopic examination and 
recommended the veteran have a routine refraction examination 
at his next duty station.  Reports dated in September 1969 
show he complained of spots in front of his eye, but was 
referred for an ophthalmology examination because there was 
no response in objective tests on optometry examination.  A 
subsequent ophthalmologist's report noted the veteran's eye 
reflexes were good and that his fundus was normal.  The 
examiner stated cycloscopic refraction was not indicated.  
The veteran's March 1970 separation examination revealed a 
normal clinical evaluation of the eyes and mixed hyperopic 
astigmatism and amblyopia to the left eye.  

On VA examination in November 1970 the veteran complained of 
an onset of poor vision to the left eye after he was hit in 
the eye by a rifle in December 1969 while in Vietnam.  He 
reported he had been treated with eye drops as a result of 
that injury.  The examiner noted external examination was 
negative and fundus examination revealed normal disc maculae 
and vessels.  The diagnosis was anisometropic refractive 
error.  In December 1970 the RO denied service connection for 
residuals of eye injury because it was not shown by the 
evidence of record.

The evidence added to the record since the December 1970 
rating decision includes the veteran's July 1995 statement 
that he injured his eyes while on patrol in Vietnam in 1969 
or 1970.  In subsequent correspondence he noted he had been 
struck in the eyes with a branch.  VA medical records 
included a report dated in May 1995 with diagnoses of 
refractive error/mild presbyopia and history of trauma to the 
left eye with increased astigmatism.  

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the last 
final decision includes new evidence which bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  As these reports 
include a finding of a history of trauma to the left eye with 
increased astigmatism which was not of record at the time of 
the last final decision, the Board finds the recently 
submitted evidence is "new and material" and the claim must 
be reopened.  However, as the present record is inconclusive 
as to whether that trauma was incurred in active service, the 
issue must be remanded to the RO for additional development.

Increased Rating Claim

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2.

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14.

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7.

In exceptional cases where evaluations provided by the Rating 
Schedule are found to be inadequate an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to a 
service-connected disorder.  38 C.F.R. § 3.321(b).

VA laws governing the rating of hearing impairment and 
diseases of the ear were revised effective June 10, 1999.  
See 64 Fed. Reg. 25209 (1999).  The Court has held that where 
a law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
veteran will apply.  See Karnas, 1 Vet. App. at 313.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the assignment of disability ratings 
for hearing impairment are to be derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Rating Schedule, prior to June 10, 1999, provided 
evaluations of bilateral defective hearing which ranged from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000 and 4000 cycles per second, 
with 11 auditory acuity levels designated from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes 6100 to 
6110 (effective before June 10, 1999).  

The revised Rating Schedule provides a table for ratings 
purposes (Table VI) to determine a Roman numeral designation 
(I through XI) for hearing impairment, established by a 
state-licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85 (effective after June 10, 1999).  
Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  Id.  
In this case, as a preliminary matter, it is significant to 
note that the veteran filed his claim for an increased rating 
for bilateral hearing loss in August 1995.  Therefore, his 
claim must be considered under the rating criteria effective 
before and after the June 10, 1999 regulatory revisions.  

VA records show the veteran's service-connected bilateral 
hearing loss was rated 10 percent disabling in May 1972.  In 
August 1995 he requested the disorder be re-evaluated.  On 
audiology examination in October 1995 the examiner noted the 
veteran exhibited psuedohypacusic behavior and that the 
reported thresholds were likely elevated and should not be 
used for rating purposes.  Upon subsequent examination in May 
2002 a VA audiology examiner noted the audiometric findings 
obtained were not indicative of true hearing sensitivity and 
should not be used for adjudication purposes.  It was noted 
that the veteran had been able to converse with the 
audiologist at a distance of 6 feet with no visual cues.  The 
examiner stated acoustic immittance revealed normal middle 
ear pressure and compliance bilaterally with reflexes at 
normal levels which were indicative of hearing sensitivity in 
the normal to mild hearing loss range.  It was also noted 
that there had been numerous efforts to re-instruct in 
attempt to obtain reliable responses, but that the findings 
supported the presence of malingering.  The diagnosis was 
pseudohypacusis, with possible hearing loss that was no more 
than mild in degree.

On VA audiology examination in November 2002 the veteran 
claimed he could not hear a word unless he looked directly at 
the audiologist.  The examiner noted he displayed "NOC" 
behaviors during case history and that he made exaggerated 
head movements and stared intently while talking.  It was 
noted that although numerous re-instructions were provided 
the veteran was uncooperative and did not provide honest and 
accurate test results.  The examiner stated the audiometric 
findings obtained were not deemed to be reliable and should 
not be used for ratings purposes.  It was further noted that 
immittance results suggested the veteran's hearing acuity may 
actually be in the normal to mild hearing loss range.  

Based upon the available evidence in this case, the Board 
finds the veteran was uncooperative on VA audiology 
examinations in October 1995, May 2002, and November 2002 and 
that the puretone audiometric findings obtained may not be 
used for VA rating purposes.  The other evidence of record as 
to this matter includes inadequate information for VA ratings 
purposes and, in light of the complete record, is not 
probative of a more severe disability.  As no competent 
evidence demonstrating a basis upon which to assign a higher 
evaluation has been provided, the Board finds entitlement to 
a rating in excess of 10 percent is not warranted.

The veteran's service-connected bilateral hearing loss is not 
productive of marked interference with employment, nor has it 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  There is no probative evidence of any 
unusual or exceptional circumstances related to this disorder 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  Hence, referral by the RO 
to the Chief Benefits Director of VA's Compensation and 
Pension Service, under the provisions of 38 C.F.R. 
§ 3.321(b), was not required.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating. 

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The Board finds the 
preponderance of the evidence is against the veteran's claim 
for entitlement to a compensable rating for bilateral hearing 
loss.



ORDER

The appeal to reopen a claim for entitlement to service 
connection for residuals of eye injury is granted. 

A rating in excess of 10 percent for bilateral hearing loss 
is denied.


REMAND

As noted above, there has been a significant recent change in 
VA law.  The revised duty to assist requires VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim, make reasonable 
efforts to obtain relevant records adequately identified and 
authorized by the claimant, notify the claimant of the 
efforts taken to obtain those records, describe further 
action to be taken by VA, and make continued efforts to 
obtain records from a federal government department or agency 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  See 38 C.F.R. § 3.159.  In claims for disability 
compensation the VCAA requires VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159(d).  

In this case, the service department, in essence, has 
verified that the veteran served in Vietnam from 
July 24, 1969, to April 24, 1970, and that during this period 
elements of his unit were involved in firefights with the 
enemy, received rocket and mortar attacks within the 
perimeter, and experienced persons killed and wounded in 
action.  The service department, however, was unable to 
verify the alleged stressor events involving the death of the 
veteran's close friend.  The medical evidence includes 
diagnoses of PTSD, including an August 1988 private 
psychiatric examination report; however, an April 1998 VA 
examiner stated there was insufficient support for a 
diagnosis of PTSD.  The Board notes, however, that the April 
1998 examiner did not acknowledge the existing evidence of 
record providing diagnoses of PTSD.  Therefore, an additional 
medical opinion is required for an adequate determination.

The veteran also contends he acquired hepatitis C during 
service as a result of his contact with blood while handling 
dead bodies (presently unverified), having incurred a back 
injury, having undergone a circumcision procedure, having 
contracted venereal disease, or having ingested indigenous 
foods.  The medical evidence of record includes an April 1998 
VA examination report stating there was no known relationship 
between the veteran's hepatitis C and his back injury and a 
February 23, 1999, VA treatment report of Dr. P.C.D. stating 
it was as likely as not that his hepatitis C was related to 
his having handled dead bodies in Vietnam.  It is significant 
to note, however, that no rationale was provided in the 
February 1999 opinion.  Therefore, the Board finds an 
additional medical opinion is required for an adequate 
determination of this matter.

In addition, although new medical evidence was added to the 
record indicating a history of eye trauma and increased 
astigmatism, the Board finds an additional medical opinion is 
required to determine if the veteran's present eye disorder 
is due to an injury during active service.

Accordingly, further appellate consideration is deferred and 
the case is REMANDED to the RO for the following development:

1.  The veteran should be requested to 
identify all sources of VA and non-VA 
medical treatment for PTSD, hepatitis C, 
and residuals of eye injury since April 
2001 and to furnish signed authorizations 
for release to VA of private medical 
records in connection with each non-VA 
source identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.
2.  The veteran should be afforded a VA 
psychiatric examination for an opinion as 
to whether it is as likely as not that 
the veteran has PTSD as a result of a 
verified stressor during active service.  
The examiner should be notified that the 
service department has verified that the 
veteran served in Vietnam from July 24, 
1969, to April 24, 1970, and that during 
this period elements of his unit were 
involved in firefights with the enemy, 
received rocket and mortar attacks within 
the perimeter, and experienced persons 
killed and wounded in action.  The 
service department, however, was unable 
to verify the alleged stressor events 
involving the death of the veteran's 
close friend.  The examiner should be 
requested to reconcile any opinion 
provided with medical records indicating 
diagnoses of PTSD, including an August 
1988 private psychiatric examination 
report, as well as, the April 1998 VA 
examiner's opinion that there was 
insufficient support of a diagnosis of 
PTSD.  The examiner must review the 
claims folder, including this remand in 
connection with the examination.  The 
rationale for any opinion given must be 
explained.

3.  The veteran should be afforded a VA 
examination by an infectious disease 
specialist for an opinion as to whether 
it is as likely as not that the veteran's 
hepatitis C was incurred as a result of 
an incident of service.  It should also 
be noted that the veteran contends he 
acquired the disorder during service as a 
result of his contact with blood while 
handling dead bodies (unverified), having 
incurred a back injury, having undergone 
a circumcision procedure, having 
contracted venereal disease, or having 
ingested indigenous foods.  The examiner 
should be requested to reconcile any 
opinion provided with the evidence of 
record, including the April 1998 VA 
examination report and the February 23, 
1999, VA treatment report of Dr. P.C.D.  
The examiner must review the claims 
folder, in connection with the 
examination.  The rationale for any 
opinion given must be explained.

4.  The veteran should be afforded a VA 
ophthalmology examination for an opinion 
as to whether it is as likely as not that 
the veteran has any present residuals of 
eye injury as a result of an incident of 
service.  The examiner should be 
requested to reconcile any opinion 
provided with the evidence of record, 
including service medical reports dated 
in July 1969, September 1969, and March 
1970, a VA medical examination dated in 
November 1970, and VA treatment reports 
dated in May 1995.  The examiner must 
review the claims folder, including this 
remand in connection with the 
examination.  The rationale for any 
opinion given must be explained.

5.  After the actions requested above are 
completed to the extent possible (as well 
as any other action deemed necessary), 
the RO should review the record and re-
adjudicate the issues remaining on 
appeal.  

If any remaining benefit sought is not granted to the 
veteran's satisfaction, the RO should issue an appropriate 
supplemental statement of the case.  The requisite period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for further appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until notified by the RO; however, 
the veteran is advised that failure to cooperate by reporting 
for an examination may adversely affect his claims.  
38 C.F.R. § 3.655.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

